--------------------------------------------------------------------------------

Exhibit 10.1

TERM LOAN NOTE



   
$32,000,000.00
May 30, 2008
 
Indianapolis, Indiana



1.         Agreement to Pay.  FOR VALUE RECEIVED, FORTUNE INDUSTRIES, INC., an
Indiana corporation (“Borrower”), hereby promises to pay to the order of CARTER
M. FORTUNE, his successors and assigns (“Lender”), the principal sum of
Thirty-Two Million Dollars and No Cents ($32,000,000.00) (“Loan”) at the place
and in the manner hereinafter provided, together with interest thereon at the
rate or rates described below, and any and all other amounts which may be due
and payable hereunder from time to time without relief from valuation or
appraisement laws.
 
2.         Interest Rate.   Interest shall accrue on the outstanding principal
balance of this Note from the date hereof through the maturity date at the rate
of one (1) year LIBOR plus one and three-quarters percent (1.75%).  The initial
interest rate shall be established on the date of execution of this Note and
shall be adjusted on June 1, 2009 and June 1, 2010 to reflect changes to the one
(1) year LIBOR.
 
3.         Payment Terms.
 
3.1           Principal and Interest.  Payments of principal and interest due
under this Note, if not sooner declared to be due in accordance with the
provisions hereof, shall be made as follows:
 
(a)           Commencing on June 5, 2008 and on the fifth day of each calendar
month thereafter, all accrued interest shall be due and payable.


(b)           On June 5, 2009 and June 5, 2010, a principal payment in the
amount of One Million Two Hundred Eighty Thousand Dollars ($1,280,000.00) shall
be due and payable.  Notwithstanding the prior sentence, Borrower shall not be
obligated to make such principal payments if the payment would cause Borrower to
breach any covenants then in place with Borrower’s current institutional
lenders.
 
(c)           The unpaid principal balance of this Note, if not sooner paid or
declared to be due in accordance with the terms hereof, together with all
accrued and unpaid interest thereon and any other amounts due and payable
hereunder or under any other Loan Document (as hereinafter defined), shall be
due and payable in full on May 5, 2011.  For clarity, the payment of the amounts
described in the prior sentence shall be due and payable regardless of whether
such payment would cause Borrower to breach any covenants then in place with
Borrower’s current institutional lenders.
 
3.2           Application of Payments.  Prior to the occurrence of an Event of
Default, all payments and prepayments on account of the indebtedness evidenced
by this Note shall be applied as follows: (a) first, to fees, expenses, costs
and other similar amounts then due and payable to Lender, including, without
limitation any prepayment premium, exit fee or late charges due hereunder,
(b) second, to accrued and unpaid interest on the principal balance of this
Note, (c) third, to the payment of principal due in the month in which the
payment or prepayment is made, (d) fourth, to any escrows, impounds or other
amounts which may then be due and payable under the Loan Documents, (e) fifth,
to any other amounts then due Lender hereunder or under any of the Loan
Documents, and (f) last, to the unpaid principal balance of this Note.  Any
prepayment on account of the indebtedness evidenced by this Note shall not
extend or postpone the due date or reduce the amount of any subsequent payment
of interest due hereunder.  After an Event of Default has occurred and is
continuing, payments may be applied by Lender to amounts owed hereunder and
under the Loan Documents in such order as Lender shall determine, in its sole
discretion.
 
 
 

--------------------------------------------------------------------------------

 
 
3.3           Method of Payments.  All payments of principal and interest
hereunder shall be paid by automatic debit, wire transfer, check or in coin or
currency which, at the time or times of payment, is the legal tender for public
and private debts in the United States of America and shall be made at such
place as Lender or the legal holder or holders of this Note may from time to
time appoint in the payment invoice or otherwise in writing, and in the absence
of such appointment, then at the offices of Lender at  6402 Corporate Drive,
Indianapolis, Indiana 46278.  Payment made by check shall be deemed paid on the
date Lender receives such check; provided, however, that if such check is
subsequently returned to Lender unpaid due to insufficient funds or otherwise,
the payment shall not be deemed to have been made and shall continue to bear
interest until collected.  Notwithstanding the foregoing, the final payment due
under this Note must be made by wire transfer or other final funds.  If
requested by Borrower, interest, principal payments and any fees and expenses
owed Lender from time to time will be deducted by Lender automatically on the
due date from Borrower’s account with Lender, as designated in writing by
Borrower.  Borrower will maintain sufficient funds in the account on the dates
Lender enters debits authorized by this Note.  If there are insufficient funds
in the account on the date Lender enters any debit authorized by this Note, the
debit will be reversed.  Borrower may terminate this direct debit arrangement at
any time by sending written notice to Lender at the address specified in the
Loan Documents.
 
3.4           Late Charge.  If any payment of interest or principal due
hereunder is not made within ten days after such payment is due in accordance
with the terms hereof, then, in addition to the payment of the amount so due,
Borrower shall pay to Lender a “late charge” of the greater of: (i) five cents
for each whole dollar so overdue or (ii) Twenty-Five Dollars ($25.00) to defray
part of the cost of collection and handling such late payment.  Borrower agrees
that the damages to be sustained by the holder hereof for the detriment caused
by any late payment are extremely difficult and impractical to ascertain, and
that the amount of five cents for each one dollar due is a reasonable estimate
of such damages, does not constitute interest, and is not a penalty.


4.         Security.  This Note is secured by a Guaranty, Security Agreement and
Stock Pledge Agreement (the Note, Guaranty, Security Agreement, Stock Pledge
Agreement and any other document now or hereafter given to evidence or secure
payment of this Note or delivered to induce Lender to disburse the proceeds of
the Loan, as such documents may hereafter be amended, restated or replaced from
time to time, are hereinafter collectively referred to as the “Loan
Documents”).  Reference is hereby made to the Loan Documents (which are
incorporated herein by reference as fully and with the same effect as if set
forth herein at length) for a statement of the covenants and agreements
contained therein, a statement of the rights, remedies, and security afforded
thereby, and all matters therein contained.  Borrower acknowledges that the
receipt of an executed copy of the Guaranty, Security Agreement and Stock Pledge
Agreement is a condition precedent to the Lender’s acceptance of this Note and
Lender’s agreement to disburse the proceeds of the Loan.
 
 
2

--------------------------------------------------------------------------------

 
 
5.         Guarantee Fees.  In order to obtain the Guaranty, Borrower agrees to
pay guarantee fees to John F. Fisbeck in an amount equal to 1.88% of the
outstanding loan balance per annum.  The guarantee fees shall be paid monthly
beginning on June 5, 2008.  The amount of the guarantee fees shall be fixed
annually based upon the outstanding loan balance existing on the date of
execution of this Note, June 1, 2009 and June 1, 2010.  For example, guarantee
fees in the amount of $50,133.33 per month shall be paid during the first twelve
(12) months that the Loan is outstanding.  If for any reason the Guaranty is
terminated, the payment of the guarantee fees shall promptly cease.
 
6.         Events of Default. The occurrence of any one or more of the following
events shall constitute an “Event of Default” under this Note:
 
6.1           the failure by Borrower to pay (i) any installment of principal or
interest payable pursuant to this Note within ten (10) days of the date when
due, or (ii) any other amount payable to Lender under this Note or any of the
other Loan Documents within ten (10) days of when any such payment is due in
accordance with the terms hereof or thereof; or
 
6.2           the occurrence of any “Event of Default” under any of the Loan
Documents.
 
7.         Remedies.  At the election of the holder hereof, and without notice,
the principal balance remaining unpaid under this Note, and all unpaid interest
accrued thereon and any other amounts due hereunder, shall be and become
immediately due and payable in full upon the occur­rence of any Event of
Default.  Failure to exercise this option shall not constitute a waiver of the
right to exercise same in the event of any subsequent Event of Default.  No
holder hereof shall, by any act of omission or commission, be deemed to waive
any of its rights, remedies or powers hereunder or otherwise unless such waiver
is in writing and signed by the holder hereof, and then only to the extent
specifically set forth therein.  The rights, remedies and powers of the holder
hereof, as provided in this Note and in all of the other Loan Documents are
cumulative and concurrent, and may be pursued singly, successively or together
against Borrower, any guarantor thereof, the security given at any time to
secure the repayment hereof, all at the sole discretion of the holder
hereof.  If any suit or action is instituted or attorneys are employed to
collect this Note or any part hereof, Borrower promises and agrees to pay all
costs of collection, including reasonable attorneys’ fees and court costs.
 
 
3

--------------------------------------------------------------------------------

 
 
8.         Covenants and Waivers.  Borrower and all others who now or may at any
time become liable for all or any part of the obligations evidenced hereby,
expressly agree hereby to be jointly and severally bound, and jointly and
severally:  (i) waive and renounce any and all homestead, redemption and
exemption rights and the benefit of all valuation and appraisement privileges
against the indebtedness evidenced by this Note or by any extension or renewal
hereof; (ii) waive presentment and demand for payment, notices of nonpayment and
of dishonor, protest of dishonor, and notice of protest; (iii) except as
expressly provided in the Loan Documents, waive any and all notices in
connection with the delivery and acceptance hereof and all other notices in
connection with the performance, default, or enforcement of the payment hereof
or hereunder; (iv) waive any and all lack of diligence and delays in the
enforcement of the payment hereof; (v) agree that the liability of Borrower,
guarantor, endorser or obligor shall be unconditional and without regard to the
liability of any other person or entity for the payment hereof, and shall not in
any manner be affected by any indulgence or forbearance granted or consented to
by Lender to any of them with respect hereto; (vi) consent to any and all
extensions of time, renewals, waivers, or modifications that may be granted by
Lender with respect to the payment or other provisions hereof, and to the
release of any security at any time given for the payment hereof, or any part
thereof, with or without substitution, and to the release of any person or
entity liable for the payment hereof; and (vii) consent to the addition of any
and all other makers, endorsers, guarantors, and other obligors for the payment
hereof, and to the acceptance of any and all other security for the payment
hereof, and agree that the addition of any such makers, endorsers, guarantors or
other obligors, or security shall not affect the liability of Borrower, any
guarantor and all others now liable for all or any part of the obligations
evidenced hereby.  This provision is a material inducement for Lender making the
Loan to Borrower.
 
9.         Other General Agreements.
 
9.1           The Loan is a business loan and is not being made for personal,
family or household purposes.  Borrower agrees that the Loan evidenced by this
Note is an exempted transaction under the Truth In Lending Act, 15 U.S.C.,
Section 1601, et seq.
 
9.2           Time is of the essence hereof.
 
9.3           This Note is governed and controlled as to validity, enforcement,
interpretation, construction, effect and in all other respects by the statutes,
laws and decisions of the State of Indiana.  This Note may not be changed or
amended orally but only by an instrument in writing signed by the party against
whom enforcement of the change or amendment is sought.
 
9.4           This Note has been made and delivered at Indianapolis, Indiana and
all funds disbursed to or for the benefit of Borrower will be disbursed in
Indianapolis, Indiana.
 
9.5           The obligations and liabilities of Borrower under this Note shall
be binding upon and enforceable against Borrower and its successors and
assigns.  This Note shall inure to the benefit of and may be enforced by Lender
and its successors and assigns.
 
 
4

--------------------------------------------------------------------------------

 
 
9.6           If any provision of this Note is deemed to be invalid by reason of
the operation of law, or by reason of the interpretation placed thereon by any
administrative agency or any court, Borrower and Lender shall negotiate an
equitable adjustment in the provisions of the same in order to effect, to the
maximum extent permitted by law, the purpose of this and the validity and
enforceability of the remaining provisions, or portions or applications thereof,
shall not be affected thereby and shall remain in full force and effect.
 
9.7           If the interest provisions herein or in any of the Loan Documents
shall result, at any time during the Loan, in an effective rate of interest
which, for any month, exceeds the limit of usury or other laws applicable to the
Loan, all sums in excess of those lawfully collectible as interest of the period
in question shall, without further agreement or notice between or by any party
hereto, be applied upon principal immediately upon receipt of such monies by
Lender, with the same force and effect as though the payer has specifically
designated such extra sums to be so applied to principal and Lender had agreed
to accept such extra payment(s) as a premium-free prepayment.  Notwithstanding
the foregoing, however, Lender may at any time and from time to time elect by
notice in writing to Borrower to reduce or limit the collection to such sums
which, when added to the said first-stated interest, shall not result in any
payments toward principal in accordance with the requirements of the preceding
sentence.  In no event shall any agreed to or actual exaction as consideration
for this Loan transcend the limits imposed or provided by the law applicable to
this transaction or the makers hereof in the jurisdiction in which the
Collateral is located for the use or detention of money or for forbearance in
seeking its collection.
 
9.8           Lender may at any time assign its rights in this Note and the Loan
Documents, or any part thereof and transfer its rights in any or all of the
Collateral, and Lender thereafter shall be relieved from all liability with
respect to such Collateral.  In addition, Lender may at any time sell one or
more participations in the Note.  Borrower may not assign its interest in this
Note, or any other agreement with Lender or any portion thereof, either
voluntarily or by operation of law, without the prior written consent of Lender.
 
9.9           Capitalized terms not defined herein shall have the same meaning
given to them in the Loan Documents.
 
10.         Notices.  All notices required under this Note will be in writing
and will be transmitted in the manner and to the addresses or facsimile numbers
required by the Loan Documents, or to such other addresses or facsimile numbers
as Lender and Borrower may specify from time to time in writing.
 
11.         Consent to Jurisdiction.  TO INDUCE LENDER TO ACCEPT THIS NOTE,
BORROWER IRREVOCABLY AGREES THAT, SUBJECT TO LENDER’S SOLE AND ABSOLUTE
ELECTION, ALL ACTIONS OR PROCEEDINGS IN ANY WAY ARISING OUT OF OR RELATED TO
THIS NOTE WILL BE LITIGATED IN COURTS HAVING SITUS IN INDIANAPOLIS,
INDIANA.  BORROWER HEREBY CONSENTS AND SUBMITS TO THE JURISDICTION OF ANY COURT
LOCATED WITHIN INDIANAPOLIS, INDIANA, WAIVES PERSONAL SERVICE OF PROCESS UPON
BORROWER, AND AGREES THAT ALL SUCH SERVICE OF PROCESS MAY BE MADE BY REGISTERED
MAIL DIRECTED TO BORROWER AT THE ADDRESS STATED IN THE LOAN DOCUMENTS AND
SERVICE SO MADE WILL BE DEEMED TO BE COMPLETED UPON ACTUAL RECEIPT.
 
 
5

--------------------------------------------------------------------------------

 
 
12.         Waiver of Jury Trial.  BORROWER AND LENDER (BY ACCEPTANCE OF THIS
NOTE), HAVING BEEN REPRESENTED BY COUNSEL, EACH KNOWINGLY AND VOLUNTARILY WAIVES
ANY RIGHT TO A TRIAL BY JURY IN ANY ACTION OR PROCEEDING TO ENFORCE OR DEFEND
ANY RIGHTS (a) UNDER THIS NOTE OR ANY RELATED AGREEMENT OR UNDER ANY AMENDMENT,
INSTRUMENT, DOCUMENT OR AGREEMENT DELIVERED OR WHICH MAY IN THE FUTURE BE
DELIVERED IN CONNECTION WITH THIS NOTE OR (b) ARISING FROM ANY BANKING
RELATIONSHIP EXISTING IN CONNECTION WITH THIS NOTE, AND AGREES THAT ANY SUCH
ACTION OR PROCEEDING WILL BE TRIED BEFORE A COURT AND NOT BEFORE A
JURY.  BORROWER AGREES THAT IT WILL NOT ASSERT ANY CLAIM AGAINST LENDER ON ANY
THEORY OF LIABILITY FOR SPECIAL, INDIRECT, CONSEQUENTIAL, INCIDENTAL OR PUNITIVE
DAMAGES.
 
IN WITNESS WHEREOF, Borrower has executed and delivered this Note as of the day
and year first written above.
 

  BORROWER:      
Fortune Industries, Inc.,
 
an Indiana corporation
             
By:
/s/ John F. Fisbeck
 
Printed:
John F. Fisbeck
 
Title:
Chief Executive Officer



Acknowledged:


/s/ Carter M. Fortune
 
Carter M. Fortune
         
/s/ John F. Fisbeck
 
John F. Fisbeck
 

 
 
6

--------------------------------------------------------------------------------